                Case 3:18-mj-71724-SK Document 2 Filed 12/05/18 Page 1 of 3




 1   ALEX G. TSE (CABN 152348)
     United States Attorney
 2
     BARBARA J. VALLIERE (DCBN 439353)
 3   Chief, Criminal Division

 4   SCOTT D. JOINER (CABN 223313)
     Assistant United States Attorney
 5
             450 Golden Gate Avenue, Box 36055
 6           San Francisco, California 94102-3495
             Telephone: (415) 436-7200
 7           Fax: (415) 436-7234
             Email: scott.joiner@usdoj.gov
 8
     Attorneys for United States of America
 9

10                                  UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION
                                                                               SK
13
     UNITED STATES OF AMERICA,                      CASE NO   .3   18 71724
14
             Plaintiff,
15                                                  MOTION TO SEAL AND [PROPOSED] SEALING
        V.                                          ORDER
16
     BRANDON FRERE,                                 [UNDER SEAL]
17
             Defendant.
18

19

20

21

22

23

24

25

26

27

28



     MOTION TO SEAL                                                                    n,
Case 3:18-mj-71724-SK Document 2 Filed 12/05/18 Page 2 of 3
Case 3:18-mj-71724-SK Document 2 Filed 12/05/18 Page 3 of 3
